Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 6







State of North Dakota, 		Plaintiff and Appellee



v.



Jenelle Denise Chase, 		Defendant and Appellant







No. 20120332







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Cynthia M. Feland, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Ave. NW, Mandan,  N.D. 58554, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

State v. Chase

No. 20120332



Per Curiam.

[¶1]	Jenelle Chase appeals the trial court’s judgment of conviction finding her guilty of continuous sexual abuse of a child.  Chase was charged with continuous sexual abuse of a child after allegedly sexually abusing her stepson over a year’s period of time.  

[¶2]	Chase argues the State is required to prove that the three or more sexual acts occurred on separate dates and failed to do so.  We affirm under N.D.R.App.P. 35.1(a)(3), holding the verdict is supported by substantial evidence.

[¶3]	Chase also argues the jury instructions were improper because they did not require the jury to unanimously agree on which acts constituted the sexual abuse before making a finding of guilt.  We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. Gomez
, 2011 ND 29, ¶ 10, 793 N.W.2d 451 (holding the trial court properly instructed the jury that it “must unanimously agree that any combination of three or more acts or contacts occurred” and does “not need to unanimously agree which three acts or contacts occurred”).

[¶4]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner